Filed 11/14/22 P. v. Gentry CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




 THE PEOPLE,                                                                                   C095339

                    Plaintiff and Respondent,                                     (Super. Ct. Nos. 19CF05900
                                                                                        & 19CF07403)
           v.

 BRANDON MICHAEL GENTRY,

                    Defendant and Appellant.




         Appointed counsel for defendant Brandon Michael Gentry asks this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.
                                                 BACKGROUND
         On September 12, 2019, defendant was stopped by a police officer for failing to
stop at a stop sign. After learning defendant was on probation, as well as a documented
gang member, the officer searched defendant’s car. The officer found a loaded handgun

                                                             1
in between the driver’s seat and center console and a pill bottle containing ammunition.
Defendant was arrested and charged with unlawful firearm activity and possession of
ammunition in Butte County Superior Court case No. 19CF05900 (case No. 900). On
October 2, 2019, defendant pleaded no contest to both charges; he was released on his
own recognizance.
        On November 13, 2019, while out on his own recognizance, defendant was again
stopped for a traffic violation. The officer conducted a patdown search of defendant and
found a fixed-blade knife, methamphetamine, and drug paraphernalia. Defendant was
arrested and charged in Butte County Superior Court case No. 19CF07403 with a single
felony, carrying a dirk or dagger, and two drug-related misdemeanors. The People also
alleged defendant committed the felony offense while released on his own recognizance
in case No. 900.
        On February 5, 2020, following an unsuccessful Marsden motion,1 defendant
pleaded no contest to possessing a dirk or dagger and admitted he committed the offense
while released on his own recognizance in case No. 900. Resolving both cases, the trial
court placed defendant on three years of formal probation and ordered him to serve 280
days in county jail.
        Defendant violated his probation twice and was reinstated twice before December
8, 2021, when defendant again violated probation and was sentenced to an aggregate term
of five years four months in state prison.
        Defendant timely appealed but did not obtain a certificate of probable cause.
                                       DISCUSSION
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable




1   People v. Marsden (1970) 2 Cal.3d 118.

                                              2
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days from the date the opening
brief was filed, but to date, has not done so. Our review of the record pursuant to Wende
disclosed no arguable errors in defendant’s favor.
                                     DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, Acting P. J.



We concur:



 /s/
RENNER, J.



 /s/
EARL, J.




                                             3